DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-9 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murakami et al (US 2014/0219389)


a receiver (Fig. 65), which, in operation, receives a first precoded signal and a second precoded signal, wherein, when a first phase change is enabled at a communication partner apparatus (Fig. 52; Pub [0375]), the first phase change is applied to the first precoded signal, and the first phase change and a second phase change are applied to the second precoded signal (317A and 317B in Fig. 52; [0466-0469]), wherein an amount of the first phase change is cyclically switched (Pub [0377-0378]); and 
a signal processor (6500 in Fig. 65), which is coupled to the receiver and which, in operation, performs reception processing of the received first precoded signal by using the first phase change, performs reception processing of the received second precoded signal by using the first phase change and the second phase change, and obtains a data signal (Pub [0691-0695]).                                                                                                                                                                            b)	Regarding claims 2 and 8, Murakami et al disclose wherein when the first phase change is enabled at the communication partner apparatus, π/2 shift BPSK (binary phase shift keying) is used and the amount of the first phase change is switched symbol by symbol (Pub [1944]; symbol to symbol switching is an inherent feature of BPSK). 
C)	Regarding claims 3 and 9, Murakami et al disclose wherein when the first phase change is enabled at the communication partner apparatus, π/2 shift BPSK (binary phase shift keying) is used and the amount of the first phase change is switched between zero and π/2 (Pub [1944]; zero and π/2 switching is an inherent feature of BPSK).                                                                                     d)	Regarding claims 6 and 12, Murakami et al disclose wherein the receiver, in operation, .

Allowable Subject Matter
Claims 4, 5, 10, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 8,000,401 Lee et al disclose phase shift base precoding. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eva Y Puente whose telephone number is 571-272-3049.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                                                                                         
April 6, 2021
/EVA Y PUENTE/                                                                                                                                                   Primary Examiner, Art Unit 2632